PER CURIAM.
The judgment being appealed in this case flows from the verdict rendered by the jury in connection with one count of civil theft.
A thorough review of the evidence in the record in this case reveals that, while the appellant’s conduct may not be considered exemplary, the totality of his actions fails to rise to the level of substantial competent evidence to support the jury’s verdict. The sending out of the “Beverly letter” did *538not cause the appellee to pay out any monies that it was not already required to do pursuant to various interbank agreements.
Accordingly, we hold that the trial court should have entered a directed verdict in favor of the appellant, who was the defendant below. As a result, we reverse the judgment entered herein and remand this cause to the trial court with directions to enter such a directed verdict.
Reversed and remanded with directions.